DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-6, 8-11, 18-23, 30-31 and 33, filed March 04, 2022 are the subject matter of this Office Action. 
Response to Amendment
Applicant’s amendments, filed 03/04/2022 are acknowledged. Claim 7 has been canceled in its entirety. Applicant has amended the scope of claim 1 to now require that the composition comprises at least 5% w/w krill oil characterized in having a maximum astaxanthin content of 2500 mg/kg. Support for said limitations can be found in page 10 of the instant specification
Applicant's arguments, filed 03/04/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-6, 8-11, 18-21, 23, 30-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Breivik (US Patent 5,656,557 published 08/12/1997) Bruheim (US2008/0274203 published 11/06/2008) and Beaudoin (US2010/0239715 published 09/23/2010). 
Applicant is reminded of MPEP 2113 wherein "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the claims are directed to a product comprising (i) a phospholipid compound of the disclosed formula ; (ii) a mixture of glycerides of the disclosed formula; (iii) at least 10% ethyl esters; (iv) wherein the composition comprises at least 20% omega-3-fatty acid moieties on a weight/weight (w/w) calculated as weight of omega-3-fatty acid moieties divided by the total weight of the fatty acids; wherein at least 70% of said omega 3-fatty acid moieties are selected from eicosapentaenoic acid, docosahexaenoic acid and combinations thereof;  and (v) wherein the composition comprises at least 5% w/w krill oil characterized in having a maximum astaxanthin content of 2500 mg/kg. The source of the phospholipid component or the glycerol component is immaterial to the patentability of the claimed composition. 
Breivik teaches soft gel capsules comprising omega-3-fatty acids derived from fish oil. Breivik exemplifies a 1.4 gram comprising 525 mg eicosapentaenoic acid ethyl ester and 315 mg docosahexaenoic acid ethyl ester (abstract, col. 3 lines 20-30, col. 10 lines 50-65). Said composition comprises at least 80% wt. omega-3 fatty acids, wherein EPA and DHA constitute at least 75% of the total fatty acid, and said EPA and DHA are present in a 1:2 to 2:1 ratio. The amounts of eicosapentaenoic acid ethyl ester and docosahexaenoic acid ethyl ester in the soft gel capsule of Breivik corresponds to 69% wt. of the capsule, which reads on the limitation of claim 1. Breivik teaches that said soft gel capsule comprises an advantageous effect on risk factors of cardiovascular diseases (col. 2 lines 50-65). 
However, Breivik does not explicitly teach incorporating a mixture of krill oil phospholipid into the soft gel capsules comprising eicosapentaenoic acid ethyl ester and docosahexaenoic acid ethyl ester.  Nor does Breivik teach wherein the krill oil  in the composition comprises at least 5% w/w krill oil characterized in having a maximum astaxanthin content of 2500 mg/kg. Nor does Breivik teach the claimed glyceride components in the soft gelatin capsule.  
Bruheim and coworkers teach a krill oil composition comprising at least 65 %w/w phospholipid, wherein the phospholipid phosphatidylcholine is present in at least 70% w/w (abstract, [0013], [0027]). Bruheim and coworkers teach that the krill oil composition comprises 37.5 % w/w of eicosapentaenoic acid (EPA) diglyceride and docosahexaenoic acid (DHA) diglyceride (Table 12), 58% w/w of free omega-3-fatty acids (Table 9), and the antioxidant astaxanthin (Table 16), wherein the values above are calculated from the combination of both the neutral krill oil isolate and polar krill oil isolate (Tables 9, 12, 14, and 16). As evidenced from Table 9, the ratio of the EPA diglyceride to DHA diglyceride is 2:1 in the combined krill oil isolates. Bruheim additionally teaches 41 %w/w of omega-3-diglycerides in the krill oil composition (table 12). Bruheim teaches such krill oil compositions further comprise 17% w/w of omega-3-triglycerides (table 13), which meet the glyceride limitations of 18-20. Bruheim further teaches that said krill oil compositions embrace an astaxanthin content of 400-2500 mg/kg, which reads on the limitation of the instant claims ([0031]-[0033]). 
 Beaudoin teaches krill phospholipid compositions comprising krill oil, astaxanthin  and vitamin E (abstract, [0014]-[0026], Tables 1-6). Beaudoin teaches that said krill oil and astaxanthin composition is efficacious to preserve lipids in encapsulated fish oil compositions, as oxidation of said fish oil lipids to peroxide compounds are toxic if they are absorbed ([0016], [0025], Tables 4-6). In a soft gel capsule comprising ethyl esters of eicosapentaenoic acid and docosahexaenoic acid derived from fish oil, Beaudoin teaches that a composition of  2.5% wt. krill oil and the antioxidants astaxanthin and vitamin E (alpha tocopherol) inhibited the development of lipid peroxides in the soft gelatin capsule following 6 months storage at room temperature  ([0042]).  Compositions comprising 10% w/w krill oil with astaxanthin are also effective at inhibiting the development of lipid peroxides, as disclosed in Tables VI-VII of Beaudoin. ([0038], Table VI-VII).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to stabilize the ethyl esters of eicosapentaenoic acid and docosahexaenoic acid derived from fish oil in the soft gel capsule of Breivik comprising incorporating a composition comprising a krill oil that is composed of a mixture of phospholipids, omega-3-diglycerides and omega-3-triglycerides and astaxanthin, wherein said krill oil compositions embrace an astaxanthin content of 400-2500 mg/kg as taught by Bruheim, in view of Beaudoin in order to arrive at the currently claimed composition.  
MPEP 2143 provides a rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the present case, Beaudoin teaches that compositions comprising 10% w/w krill oil and astaxanthin are effective at inhibiting lipid peroxidation. Said components are also efficacious at inhibiting lipid peroxidation of docosahexaenoic acid ethyl esters and eicosapentaenoic acid ethyl esters in encapsulated soft gel compositions. As such, said artisan would have readily predicted that applying the krill oil and astaxanthin composition of Bruheim that embraces an astaxanthin content of 400-2500 mg/kg to the soft gel capsule comprises ethyl esters of eicosapentaenoic acid and docosahexaenoic acid derived from fish oil taught by Breivik, said krill oil and astaxanthin component would have effectively stabilized the omega-3-fatty acids in the soft gel capsule of Breivik. 
Lastly, it is noted that neither Breivik, Bruheim nor Beaudoin specifically teach wherein the composition comprises at least 70% w/w phospholipid compounds in the composition (claim 10) nor wherein the composition comprises at least 70-90% of said glyceride compounds (claims 21-22). However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of phospholipids components and glyceride components in the soft gelatin capsule composition comprising fish oil ethyl esters, krill oil phospholipid and astaxanthin embraced by the combination of Breivik, Bruheim and Beaudoin.
 The amount of phospholipid compounds and glyceride compounds in the soft gelatin capsule composition comprising fish oil ethyl esters, krill oil phospholipid, astaxanthin embraced by the combination of Breivik, Bruheim and Beaudoin is a result effective parameter that will affect the physical properties of the final composition. Result effective parameters are components that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. 
 Moreover, the combination of Beaudoin, Bruheim and Breivik provide a range of workable conditions to adjust the amount of phospholipid and glyceride compounds in the krill oil and fish oil ethyl ester composition, and thus, it would have been customary for an artisan of ordinary skill to determine the optimal amount of phospholipid and glyceride compounds in the krill oil and fish oil composition to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
  
 Applicant traverses. Applicant asserts that the combined prior art does not teach the instantly claimed. Applicant asserts that the krill oil, astaxanthin and vitamin E composition of Beaudoin that stabilized the docosahexaenoic acid ethyl ester and eicosapentaenoic acid ethyl ester soft gel capsule is far different from a krill oil comprising a maximum of 2500 mg/kg astaxanthin, and as such, said artisan would not have been motivated to use the krill oil of Bruheim in the methodology of Beaudoin.
 
 Response to Arguments
Applicant’s arguments, filed 03/04/2022 are acknowledged and have been carefully considered but remain unpersuasive.  Applicant asserts that the krill oil, astaxanthin and vitamin E composition of Beaudoin that stabilized the docosahexaenoic acid ethyl ester and eicosapentaenoic acid ethyl ester soft gel capsule is far different from a krill oil comprising a maximum astaxanthin content of 2500 mg/kg.  However, the MPEP teaches that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  In the present case, considering compositions comprising krill oil and astaxanthin were art-recognized as inhibiting lipid peroxidation of docosahexaenoic acid ethyl ester and eicosapentaenoic acid ethyl ester in encapsulated soft gel compositions, said skilled artisan would have readily predicted that substitution of the krill oil and astaxanthin composition of Beaudoin for an alternative krill oil composition comprising at least 5% w/w krill oil and a maximum astaxanthin content of 2500 mg/kg as taught by Bruheim, said artisan would have readily predicted that the resulting krill oil/astaxanthin composition of Bruheim would  have readily  stabilized the omega-3-fatty acid components in the soft gel capsule of Breivik. Applicant has also not provided objective evidence that the krill oil/astaxanthin composition of Bruheim with an astaxanthin content of 400-2500 mg/kg is unsuitable for the purpose of inhibiting lipid peroxidation of fish oil ethyl esters as taught by Beaudoin above. Furthermore, the combined prior art does not teach away from employing a krill oil/astaxanthin composition with an astaxanthin content of 400-2500 mg/kg, or provide objective evidence that the krill oil/astaxanthin composition with an astaxanthin content of 400-2500 mg/kg would not be effective at inhibiting lipid peroxidation of docosahexaenoic acid ethyl ester and eicosapentaenoic acid ethyl ester in encapsulated soft gel compositions of Breivik . Therefore, the rejection of record is maintained for the reasons above. 
Conclusion
In view of the rejection set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628